Citation Nr: 1438289	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1950 to December 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA electronic claims file revealed copies of the Veteran's VA outpatient treatment records dated September 1999 to October 2012 as well as a copy of the hearing brief from the Veteran's representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not exhibit a low back disability or arthritis in service or within one year after discharge from service, and the Veteran's currently diagnosed lumbar dysfunction with arthritis, is not otherwise shown to be associated with service.


CONCLUSION OF LAW

Service connection for a low back disability was not incurred in or aggravated by service, nor may service incurrence of arthritis of the low back be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

 Here, VA's duty to notify has been satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated December 2011, that contained all of the required notice.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  Private treatment records dated within the Veteran's first year post-service have been determined to be unavailable, as the treatment provider indicated in a May 2011 and January 2012 statement that records older than 10 years are shredded and, thus, any records from the 1950s are no longer in existence.  The Veteran was notified of this in June 2011 and provided the opportunity to submit any records that may be in his possession.  Additionally, although it was noted that the Veteran's service personnel records were destroyed in the St. Louis Fire in 1973, there is no indication that any of the Veteran's service treatment records were also  destroyed.  The Veteran was notified of this in June 2011 and provided the opportunity to submit any records that may be in his possession.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record does not indicate that the Veteran was in receipt of SSA benefits.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  No VA examination was provided for the low back disability claim.  The Board finds that no VA examination is required to resolve the current claim because, although the Veteran has presented evidence of a current diagnosis and an indication that the disability may be related to service, the record does not establish that the Veteran developed a low back disability during service or was manifest to a compensable degree within one year of discharge from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Thus, the second Mclendon element is not met.  Additionally, as the Veteran's service treatment records have been associated with the claims file and private treatment records during the first year after the Veteran left military service have been determined to be unavailable, the Board finds that it has sufficient evidence to decide this claim and, thus, the fourth Mclendon element is also not met.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22 . As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

 Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  The Veteran's current diagnosis of arthritis associated with his lumbar dysfunction is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, are for application in this case.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed lumbar dysfunction with arthritis is related to military service.  In particular, the Veteran has provided that, during military service, he loaded nuclear warheads onto aircraft and required lifting, pushing, and twisting that placed a strain on his back.  The Veteran has stated that he was treated in service for this condition and given several days off duty.

A review of the Veteran's service treatment records is absent for any discussion of any back complaints, treatment, or diagnoses.  The Veteran's exit physical examination was found to be normal.  Despite the absence of any back treatment, records show that the Veteran did seek treatment for a number of other ailments, including musculoskeletal complaints involving a sprained left thumb and a twisted left ankle, as well as chest pain and a swollen right eye lid.

A review of the Veteran's VA outpatient treatment records from September 1999 to October 2012 were absent for any discussion of any back complaints, treatment, or diagnoses.  This is also despite evidence for the Veteran seeking treatment for other conditions, such as hearing loss and other minor ailments.

A review of the Veteran's private treatment records shows that the Veteran first sought treatment for a complaint of low back pain and discomfort in July 2011.  The Veteran recounted a history of back injury from twisting and loading a warhead in service.  The treatment provider diagnosed the Veteran with chronic lumbar dysfunction with arthritis.  The provider opined that it was more likely related to the injury suffered in the military.  The Veteran was again seen in September 2011 for a flare-up of his back pain.  The treatment provider again diagnosed the Veteran with chronic lumbar dysfunction with arthritis and opined that it was more likely related to the injury suffered in the military.  The treatment provider noted that he did not review any of the Veteran's service treatment records because they had been destroyed in a fire.  As such, he provided his opinion solely on the basis of the Veteran's subjective history.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a low back disability, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran's has been diagnosed with lumbar dysfunction with arthritis, as shown in the Veteran's private treatment records.  However, as will be discussed below, the probative evidence of record does not show that the Veteran sustained any injury to his back in service, nor were any symptoms of a low back disability noted in service or within one year after service.  Because there is no evidence of an in-service back injury or symptoms associated with a low back disability noted in service or within the year thereafter, the issue of a nexus does not even materialize and the Veteran's claim fails.  See Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d at 604; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Here, the Veteran's service treatment records effectively rule out any indication of a back injury or back problems in military service.  Contrary to the Veteran's contention, the evidence does not support a finding that the Veteran sustained a back injury or any back problems at any point during military service.  The Board emphasizes the fact that the Veteran was provided ample opportunity to seek treatment for any problems related to his back during service.  In fact, the service records show that the Veteran did make several complaints relating to other injuries for which he was treated, to include musculoskeletal complaints involving a sprained left thumb and a twisted left ankle, as well as chest pain and a swollen right eye lid.  There was never any mention of pain or other symptoms related to the back during this time period.  Also, the Veteran was provided with an exit physical examination.  The Veteran has stated that he left the service with low back pain.  However, despite another ample opportunity to complain about back problems, which the Veteran has repeatedly maintained existed during service, the final discharge examination contained no notations about anything relating to the back.  It is reasonable to assume that if the Veteran had been given the opportunity to discuss one musculoskeletal condition, i.e. the hand and ankle problems, he would have also been prompted to discuss another one, i.e., a back problem, if one had truly existed.

Additionally, following the Veteran's discharge from the service, the first evidence of any kind referring to any problem in his back was in 2011, over half a century after release from active duty.  Again, this is despite the fact that the Veteran's VA outpatient treatment records show that he was seen for a multitude of complaints for other conditions from as early as 1999, with no mention of any back problems whatsoever.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the first objective diagnosis of arthritis in 2011 as well is well outside of the one year presumptive period.

The Board also notes the Veteran's statements regarding the onset and continuation of his symptoms of a low back disability and finds that, while he is competent to make such statements, he is not found to be credible.  When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.".); see also Caluza, 7 Vet. App. at 511 (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

Here, the Veteran is competent to make statements regarding the onset and continuation of his back symptoms, as pain is an observable symptom within the realm of his personal knowledge.  However, the credibility of such statements is impeached via his internally inconsistent lay statements and statements that he reported to the service department and health care providers during service, in which the Veteran reported no problems of the spine or other musculoskeletal conditions.  Regarding onset, while the Veteran has consistently related his back pain to the loading and handling of nuclear warheads in service and stated that he sought treatment for that condition at that time, for which he was given time off, service treatment records are notably absent for any such discussion.  Again, it is reasonable to assume that if the Veteran had been so injured as to necessitate time off from work, there would have been some notation to that effect in the service treatment records, which even had notations for less serious injuries written down. 

Based upon the medical records and statements, it appears that the Veteran's allegations regarding onset of symptoms, and even the initial injury itself, are called into question.  Most importantly, however, the service treatment records directly contradict the Veteran's assertions, as they revealed no complaints, treatment, or diagnoses of back conditions, despite ample opportunity for such to occur as discussed above. 
Because the Veteran is found to be not credible, any history reported by him to treatment providers also calls in to question the credibility of any medical opinions made by such providers.  The private treatment records and opinions that  mentioned the Veteran's own statements that his condition was related to the handling of nuclear warheads in service are without any comment.  Accordingly, the private treatment provider based his assessment and opinions of the Veteran's low back disability as stemming from injuries related to handling nuclear warheads based solely upon the Veteran statements that his symptoms had occurred since that time.  However, the Board finds that any reliance this medical professional placed upon the Veteran's subjective history is detrimental to his findings, as the Veteran has been determined to not be a credible historian.

The Board thus finds that the only evidence remaining that is consistent and probative are the service treatment records.  Again, had the Veteran actually suffered a back injury in service, such would be expected to be found in the service treatment records, particularly in light of the Veteran's reporting of other additional ailments.  

Last, in regard to continuity of symptoms, the Board find that the Veteran's claimed low back disability, as it involves arthritis, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of a back injury or symptoms of a low back disability noted in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

Accordingly, for the reasons and bases discussed above, service connection for a low back disability is denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an in-service back injury or symptoms of a low back disability noted in service or within one year after service, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


